DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 01/04/2021.  As directed by the amendment claim  5, 23 & 42 are canceled, claims 1, 17, 36, 55-57 are amended and claims 58-65 are newly added. Claims  1-4, 6-22, 24-41 and 43-65 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Judith Carlson was called for an interview on 03/25/2021 to discuss possible Examiner's amendments as follows:
Amend independent claims 1, 17 and 36 to add tighter limitations from dependent claims 6, 24 and 43 respectively and cancel the claims 6, 24 and 43.
Also cancel claims 55-65.  
     Applicant verbally agreed with those proposals and consented to draft the amendment, copy of that amendment is attached with this office action for record. 
The name of the attachment is:  Proposed_Claim_Amendments.pdf.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter

Claims 1-4, 7-22, 25-41 and 44-54 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2017/0128736 A1) by Johnson et al. discloses a method of reducing muscle fatigue or tissue repair and/or pain reduction using pulsed blue and red light radiation. 
Johnson further discloses, average radiance from the blue and red light source are in the rage of 0.1 mW/cm2 to 20 mW/cm2 , which provide a radiant exposure that ranges from 0.5 J/cm2 to 60 J/cm2.
However Johnson does not disclose or suggest the duration of the pulse for blue and red lights are in the range of 5 microseconds to 30 microseconds with an off time between the pulses falls in the ranges from 10 microseconds to 100 microseconds. Other prior arts of record also teaches use of blue and red light for treating of muscle fatigue, pain reduction or tissue repair, however none of them teaches or suggests the above characteristics for the pulsed blue and red light radiation.
For that reason, the claims are deem to be allowable over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2016/0367833 A1) Salinas et al. discloses a device for photobiomodulation for wound and soft tissue healing using green, blue and/or red wavelengths of laser light.
(US 2018/0056087 A1) Ribeiro et al. discloses a wearable micro LED healing bandage for accelerated the wound healing process.
(US 2016/0016001 A1) Loupis et al. discloses a method and device for phototherapeutic treatment of tissue using blue and red light radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792